Citation Nr: 0200802	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  95-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for osteomyelitis, 
claimed as secondary to service-connected disabilities of 
postoperative residuals of varicose veins of the  right lower 
leg and residuals of fracture of the right distal fibula.

2.  Entitlement to a temporary total disability rating for 
treatment of a service-connected disability pursuant to 38 
C.F.R. §§ 4.29 and 4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to March 
1975.

This matter came to the Board of Veterans' Appeals (the 
Board) initially on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
office in North Little Rock, Arkansas which denied the 
veteran's claim of entitlement to a temporary total 
disability rating pursuant to 38 C.F.R. §§ 4.29 and § 4.30 on 
the basis that the hospitalization and convalescence did not 
involve a service-connected disability.

The case was previously before the Board in July 1997, when 
it was remanded to the RO for additional evidentiary 
development.  Following such development, the prior denial of 
entitlement to a temporary total disability rating was 
confirmed by the RO in a June 1998 rating decision.  The RO 
also issued a rating decision in September 1998 which denied 
the veteran's claim of entitlement to service connection for 
osteomyelitis, secondary to his service-connected 
disabilities of postoperative residuals of varicose veins of 
the right lower leg and residuals of a fracture to the right 
distal fibula.  The case was returned to the Board in 
November 1998.  

In a January 1999 remand, the Board determined that written 
correspondence which was received by the RO from the veteran 
(via his representative) in October 1998 constituted a timely 
Notice of Disagreement as to the September 1998 RO decision 
which denied service connection for osteomyelitis.  That 
issue was remanded for a Statement of the Case (SOC) pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999).  Because the 
issue of entitlement to a temporary total rating was deemed 
by the Board be inextricably intertwined with the service 
connection issue, appellate adjudication of the former issue 
was deferred.

In February 1999, the RO issued a SOC to the veteran 
regarding the claim for service connection for osteomyelitis.  
A timely substantive appeal as to that issue was filed with 
the RO in August 1999.  

In October 2001, the veteran testified at a personal hearing 
which was chaired by the undersigned at the RO.


FINDINGS OF FACT

1.  The medical evidence of record does not indicate that the 
veteran currently has osteomyelitis.

2.  The medical evidence of record does not demonstrate a 
nexus between the veteran's claimed osteomyelitis of the 
right lower extremity and any of his service-connected 
disabilities. 

2.  The veteran's VA hospitalization from July 2, 1994 to 
August 10, 1994 and subsequent convalescence did not involve 
a service-connected disability.


CONCLUSIONS OF LAW

1.  Claimed osteomyelitis of the veteran's right lower 
extremity is not proximately due to or the result of his 
service-connected fracture residuals of the right distal 
fibula and/or postoperative varicose veins.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001).

2.  The criteria for a temporary total disability evaluation 
based upon a period of hospitalization from July 2, 1994 
through August 10, 1994 have not been met.  38 C.F.R. § 4.29 
(2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  The criteria for a temporary total disability evaluation 
based upon a period of convalescence after August 10, 1994 
have not been met.  38 C.F.R. § 4.30 (2001); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
osteomyelitis, claimed as secondary to service-connected 
fracture residuals of his right distal fibula and 
postoperative varicose veins of his right lower leg.  He also 
seeks entitlement to a temporary total rating based on 
hospitalization and convalescence in 1994.  


In the interest of clarity, after discussion of generally 
applicable laws and regulations, the Board will address the 
issues on appeal.

Law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (2001).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2001);  see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448.


Temporary total disability rating for treatment of a service-
connected disability requiring hospitalization and 
convalescence

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2001).  Notwithstanding 
that a hospital admission was for disability not connected 
with service, if during such hospitalization, hospital 
treatment for a service-connected disability is instituted 
and continued for a period in excess of 21 days, the increase 
to a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29.

Pursuant to 38 C.F.R. § 4.30 (2001), a total disability 
rating is assignable under paragraph (a)(1), (2) or (3) of 38 
C.F.R. § 4.30, effective the date of hospital admission and 
continuing for a period of 1, 2 or 3 months from the first 
day of the month following such hospital discharge.  Pursuant 
to 38 C.F.R. § 4.30(a)(1), such convalescent rating will be 
assigned if the surgery necessitated at least one month of 
convalescence; pursuant to 38 C.F.R. § 4.30(a)(2), such 
convalescent rating will be assigned if treatment of a 
service-connected disability resulted in surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; 
pursuant to 38 C.F.R. § 4.30(a)(3), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in immobilization by cast, without 
surgery, of one major joint or more.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.   The Board 
observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
Veterans Claims Assistance Act of 2000.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Factual Background

The veteran's service medical records show that during active 
duty he developed varicosities of the greater saphenous 
system in his right lower extremity in 1973 which were 
treated with venous stripping.  In May 1974, he fractured his 
right distal fibula.  X-rays revealed an oblique fracture 
through his lateral malleolus.  Treatment of his fracture 
involved placement in a cast and he was on a physical profile 
with limited duty until his fracture healed.  The records do 
not show treatment or diagnosis for osteomyelitis during 
active service.

In a July 1986 rating decision, the veteran was granted 
service connection for postoperative status varicose veins of 
the right lower leg and residuals of a fracture of the right 
distal fibula.  

VA medical records show that on July 2, 1994, the veteran was 
admitted for inpatient treatment for osteomyelitis of the 
right ankle.  According to the records, the veteran 
reportedly tripped and cut his right foot on a large rock 
while making a recreational visit to a lake approximately one 
or two weeks prior to his admission for hospital treatment.  
Three days prior to admission his right foot became swollen, 
warm, erythematous and tender to touch.  Tenderness of his 
posterior right calf was also noted.  Cellulitis of his right 
ankle was observed.  White blood cell testing was positive 
for osteomyelitis at the distal tibia and fibula and lateral 
malleolus.  He underwent an antibiotic treatment regimen 
during hospitalization and was released from inpatient 
treatment on August 10, 1994.  

During the course of his hospital treatment, in July 1994, 
the veteran filed a claim for a temporary total rating 
pursuant to 38 C.F.R. § 4.29.  The claim was later augmented 
to include entitlement to a temporary total rating for a 
period of convalescence following his hospitalization, 
pursuant to 38 C.F.R. § 4.30.

The transcript of an August 1995 RO hearing shows that the 
veteran testified, in pertinent part, that he developed 
osteomyelitis of his right lower extremity within days after 
he sustained a cut on his right foot from a sharp rock.  He 
contended that there was an etiological relationship between 
his episode of osteomyelitis and his service-connected 
fracture residuals because the site of the osteomyelitis 
infection was exactly on the same area of his fractured right 
fibula.  He reported that he spent approximately 42 days in 
the hospital undergoing antibiotic therapy.  

The report of a March 1996 VA medical examination shows that 
the veteran reported having a history of treatment for a 
right ankle fracture and a bone infection in active service 
which was treated with antibiotics.  He reported that in 1994 
he was treated with antibiotics for osteomyelitis, which he 
thought was a recurrence of the bone infection in service.  
He was diagnosed with residuals of osteomyelitis of the right 
foot.

As noted in the Introduction, the Board remanded this case to 
the RO in July 1997.  In essence, the Board desired the RO to 
explore the veteran's contention that osteomyelitis was 
related to his service-connected right leg disabilities.  
Development of the evidence was to include physical 
examination of the veteran and an opinion of the examiner as 
to such relationship, if any.  

The report of an August 1997 VA medical examination shows 
that the examining physician had reviewed the veteran's 
pertinent medical history, noting that he had been treated 
for a fracture of his right fibula in service in 1974.  In 
July 1994, the veteran sustained a cut injury on the outer 
aspect of his right ankle distal to the lateral malleolus 
which developed into an infection.  He was subsequently 
hospitalized and successfully treated with antibiotic therapy 
for osteomyelitis of the right ankle and what was described 
in the treatment reports as cellulitis of the right foot.  
The diagnosis was remote fracture of the right fibula and 
remote history of cellulitis.  

In his commentary, the medical examiner stated that it was 
his opinion that the veteran did not have active 
osteomyelitis.  The examiner explained that the veteran's 
cellulitis produced enough dilation of the blood vessels to 
render testing in this area highly positive for osteomyelitis 
at the time of the veteran's admission for treatment in July 
1994.  If, indeed, osteomyelitis was present at the time, the 
examiner believed that the veteran had made a remarkable 
response to his treatment in that the osteomyelitis left no 
residuals in the substance of the bone.  The examiner 
reported that he was unable to find any dissolved areas of 
bone or dead bone in his X-rays of the right ankle, with 
external evidence of draining areas or areas of abscesses 
which would have been consistent with osteomyelitis.  The 
examiner concluded by stating that he did not believe that 
the service-connected residuals of fracture had any 
connection with the infectious process in 1994, from which 
the veteran had recovered.

The claims file contains excerpts from several medical 
articles submitted by the veteran's representative in support 
of his claim.  These articles discuss the symptoms, etiology 
and treatment of osteomyelitis and also clinical testing 
methods used in diagnosing osteomyelitis.  One article 
discussing osteomyelitis contained the caveat that "The 
information contained. . . is provided for educational 
purposes only.  It should not be used for diagnostic or 
treatment purposes.  If you wish to obtain more detailed 
information about (osteomyelitis), please contact your 
personal physician. . . ."  

In October 1997, the veteran submitted color photographs of 
the sole of his left foot which displayed topical lesions.  
He asserted that the presence of these lesions supported his 
contention that he had chronic osteomyelitis.

An August 1998 VA outpatient treatment report shows that the 
veteran complained of pain and redness in his right leg and 
reported a history of osteomyelitis and relapses of 
osteomyelitis symptoms over the previous four years.

The report of an August 1998 VA examination shows that the 
physician reviewed the veteran's claims file and pertinent 
medical history.  The examiner noted that the veteran, then 
age 48, had a history of venous stripping of varicosities in 
his right leg and a fracture of his right distal fibula 
during active service in the early 1970's.  In 1994 he 
sustained a cut over his right lateral malleolus when he 
jumped into a lake and hit a rock.  The wound was not sutured 
and two weeks afterward he developed osteomyelitis and was 
hospitalized for 42 days and treated with intravenous 
antibiotics.  The physician diagnosed the veteran with 
residuals of fracture, right distal fibula, and varicose 
veins, right lower leg, alleged, not found.  There was no 
diagnosis of osteomyelitis at the time.  The physician also 
presented the following commentary:

"I do not feel that there is any causal 
relationship between his fibula fracture or the 
venous striping (sic) and the osteomyelitis.  By the 
veteran's own admission it followed a laceration 
when jumping in a lake and developed two weeks 
following the laceration.  As for the literature 
attached in his C-file, submitted by (his 
representative) it clearly states that osteomyelitis 
is more common with vascular conditions in people 
over 50, primarily with diabetes mellitus or other 
vascular diseases that effect (sic) the extremities, 
especially the toes and small bones of the feet.  
This is not the situation whatsoever in this 
individual.  He is under 50 and does not have 
diabetes mellitus and apparently the venous 
stripping procedure resolved the varicosities.  The 
osteomyelitis is due to the laceration over the 
right lateral malleolus and unrelated to his service 
connected condition."

The transcript of an October 2001 hearing before the 
undersigned Board Member shows that the veteran testified, in 
pertinent part, that he sustained a small cut on his right 
leg in 1994 and was hospitalized shortly afterwards for 
cellulitis and osteomyelitis.  He stated that none of his 
treating physicians had directly associated his osteomyelitis 
with his service-connected varicose veins of his right leg or 
his right distal fibula fracture residuals.  He asserted that 
the possibility of a relationship nevertheless existed 
because of the proximity of his old fracture with the site 
where the cut occurred and osteomyelitis developed in 1994.  
He also attributed the development of recurrent blisters on 
the bottom of his foot with osteomyelitis.    

Analysis

Initial matters - duty to notify/assist

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].   The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

In this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The VCAA further provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal and finds that the 
development of the claim has been consistent with the 
provisions of the VCAA.  

The veteran has been provided ample notice with respect to 
his claims, including the March 1995 Statement of the Case as 
to the temporary total rating issue and the February 1999 
Statement of the Case as to the secondary service connection 
issue, as well as numerous supplemental statements of the 
case.  Moreover, according to a May 2001 VA Form 119, Report 
of Contact, the veteran was contacted by telephone by the RO 
and asked whether he had additional evidence to present.  He 
did not.  

The Board is aware of no additional evidence which may be 
pertinent to an informed decision as to this issue, and the 
veteran and his representative have not pointed to any such 
evidence.  During his October 2001 personal hearing, the 
veteran indicated that there were no pertinent outstanding 
medical records which contained a specific opinion linking 
his osteomyelitis to his service-connected disabilities.  
The undersigned Board Member held the record open for an 
extra 60 days to allow the veteran an opportunity to present 
additional evidence and argument in support of his claims 
[hearing transcript, page 5].  No additional evidence was 
submitted.

The Board notes that the veteran was afforded VA examinations 
in August 1997 and August 1998 which both specifically 
addressed osteomyelitis and presented nexus opinions 
regarding its relationship with the veteran's military 
service.  Additionally, the VA examination of August 1997 
also addressed the question of whether there was a 
relationship between cellulitis and the veteran's service-
connected fracture residuals.

As noted in the Introduction, the Board remanded this case 
on two prior occasions, in July 1997 and in January 1999, so 
that additional evidentiary and procedural development could 
be undertaken.  This has been accomplished.  The Board finds 
that the RO made all reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims, including presenting personal testimony at the 
October 2001 travel board hearing.

For the reasons discussed above, the Board finds that 
further development is required in order to comply with VA's 
duty to notify and assist the veteran under the VCAA or 
otherwise.  Accordingly, the Board will proceed to a 
decision on the merits on the issues on appeal.  

Discussion

1.  Entitlement to service connection for osteomyelitis, 
secondary to service-connected disabilities of postoperative 
residuals of varicose veins o the right lower leg and 
residuals of fracture to the right distal fibula.

As an initial matter, the Board observes in passing that the 
veteran does not contend, nor does the record on appeal 
demonstrate, that his claimed osteomyelitis had its onset 
during his period of military service.  The first 
identification of osteomyelitis of record occurred in July 
1994, approximately two decades after the veteran left 
military service.  The Board's discussion will focus on the 
veteran's claim of entitlement to service connection on a 
secondary basis.  In essence, the veteran believes that 
because he developed an infection in his leg near the site of 
his service-connected disabilities, these service-connected 
disabilities must be responsible for the infection. 

After having carefully reviewed the record, the Board 
believes that the veteran's claim is denied on two separate 
bases.  First, there is no evidence that cellulitis currently 
exists.  Second, even if cellulitis (or a similar disease 
process) were to currently exist, there is no competent 
medical evidence which links such to the veteran's service-
connected disabilities.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative]. 

(i.)  No current disability

It is clear that the law requires that in order for service 
connection to be granted, there must be a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).


In this case, although osteomyelitis was identified during 
the veteran's July 1994 hospitalization and residuals of 
osteomyelitis were mentioned during a march 1996 VA 
examination, osteomyelitis has not subsequently been 
diagnosed.  Both the August 1997 and the August 1998 
examiners did not find osteomyelitis, despite such being a 
principal reason for the scheduled examinations.  Indeed, the 
August 1997 examiner suggested that osteomyelitis had not 
even been present in July 1994.  

In any event, in the absence of osteomyelitis currently, 
service connection may not be granted.  See Rabideau and 
Chelte, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

(ii.)  Lack of nexus 

Even if osteomyelitis currently exists (and as discussed 
above the Board finds that it does not currently exist), 
there is no competent medical evidence which associates such 
osteomyelitis to the veteran's service-connected 
disabilities.  The medical history, which has been narrated 
above, supports conclusions of examining physicians that any 
infectious process of the veteran's right lower extremity was 
caused when the veteran cut his right foot on a rock in 1994.

As conceded by the veteran, there is no medical opinion of 
record which provides a nexus between the veteran's service-
connected disabilities and the infection for which he was 
hospitalized in July 1994.  The VA physician who treated the 
veteran for osteomyelitis during the period from July 2 to 
August 10, 1994 did not present any opinion linking it to his 
period of military service or to his service-connected 
varicose veins or residuals of a right distal fibula 
fracture.  

On the other hand, the record on appeal contains medical 
opinions which are contrary to the veteran's claim.  In 
August 1997, the examiner concluded after reviewing the 
veteran's medical history that he did not believe that the 
veteran's service-connected residuals of fracture of the 
right distal fibula had any connection with the infectious 
process (diagnosed as cellulitis or osteomyelitis) for which 
the veteran was treated in 1994.  The August 1998 examiner 
also concluded that there was no causal relationship between 
the veteran's service-connected fibula fracture or his 
varicose veins and the later diagnosis of osteomyelitis in 
1994.  That examiner further stated that by all accounts, it 
appeared that the osteomyelitis was due to the laceration 
over the right lateral malleolus in 1994 and was unrelated to 
his service-connected conditions.  

The veteran has offered his own statements and testimony to 
the effect that the proximity of the service-connected right 
distal fibula fracture to the site of the osteomyelitis 
infection is, in itself, evidence of a causal relationship 
between the two.  The Board does not doubt that the veteran 
is sincere in his beliefs, and the Board further understands 
how one could conclude that, based on proximity alone, there 
could be a relationship.  However, it is well-established 
that the veteran, as a layperson without medical training, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."]

The veteran has submitted medical treatise evidence in 
support of his claim.  However, such evidence does not 
address the veteran's specific circumstances.  Indeed, the 
August 1998 examiner reviewed the medical literature 
submitted by the veteran and concluded that these articles 
addressed situations which were not pertinent to the 
veteran's individual medical situation.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

In the instant case, the medical submitted by the veteran 
concerning osteomyelitis is general in nature.  As noted by 
the August 1998 examiner, the literature submitted  does not 
address the veteran's specific situation.  The Board 
accordingly finds that the probative value of these excerpts 
is virtually nil with respect to the question of medical 
nexus.

For the reasons expressed above, the Board concludes that the 
preponderance of the evidence establishes that osteomyelitis 
does not currently exist and that the  osteomyelitis which 
was diagnosed in July 1994 was not etiologically related to 
his service-connected varicose veins of the right leg or 
residuals of fracture of the right distal fibula.  Since the 
preponderance of the evidence is against the veteran's claim, 
the benefit sought on appeal is denied.

2.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. §§ 4.29 and 4.30.

Benefits under 38 C.F.R. §§ 4.29 and 4.30 arise from 
hospitalization and convalescence for service-connected 
disabilities.  The veteran's hospitalization from July 2, 
1994 to August 10, 1994 and subsequent convalescence was for 
osteomyelitis, which is not service connected.  As discussed 
in detail above, by this decision the Board is denying the 
veteran service connection for osteomyelitis.  

The hospitalization reports do not show that the veteran was 
treated at any time during this course for any medical 
problems relating to his service-connected varicose veins of 
his right leg or his residuals of fracture of the right 
distal fibula.  Similarly, there has been no evidence 
presented to indicate that convalescence after the veteran's 
discharge from inpatient treatment on August 10, 1994 was for 
any service-connected disability.    

Accordingly, in the absence of treatment for a service-
connected disability there is no basis under the law to award 
a temporary total disability evaluation for the period of 
hospitalization from July 2, 1994 through August 10, 1994 or 
for any subsequent period of convalescence.  See 38 C.F.R. 
§§ 4.29, 4.20 (2001); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) [in a case where the law and not the evidence 
is dispositive, a claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law].


ORDER

Service connection for osteomyelitis, including as secondary 
to service-connected disabilities of postoperative residuals 
of varicose veins of the right lower leg and residuals of 
fracture to the right distal fibula, is denied.

A temporary total disability rating for treatment of a 
service-connected disability requiring hospitalization and 
convalescence is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

